Citation Nr: 0212281	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-01 903A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to restoration of an 80 percent rating for 
idiopathic epilepsy, from December 1, 2000 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which reduced the evaluation of service-connected 
idiopathic epilepsy from 80 to 40 percent.  During the 
pendency of the appeal, the veteran's claims folder was 
transferred to the Reno, Nevada RO.  

In April 2001, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  By a January 1996 rating action, the veteran was granted 
a 100 percent disability evaluation for idiopathic epilepsy.  

2.  In October 1998, the RO reduced the disability evaluation 
for idiopathic epilepsy from 100 percent to 80 percent.  

3.  After reviewing VA outpatient treatment records from 
March 1997 to September 1999, the RO issued a July 2000 
rating action which proposed to reduce the disability 
evaluation assigned for epilepsy from 80 percent to 40 
percent.

4.  In a September 2000 rating action, the RO reduced the 
disability evaluation for epilepsy to 40 percent, effective 
December 1, 2000.  

5.  From December 1, 2000, the veteran's service-connected 
idiopathic epilepsy have not been manifested by at least one 
major seizure every three months, or by more than 10 minor 
seizures every week.



CONCLUSION OF LAW

The criteria for restoration of an 80 percent evaluation for 
idiopathic epilepsy are not met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8910 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases, such as this one, in which the initial question to 
be answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  
Examinations which are less full and complete than those on 
which payments were authorized will not be used as the basis 
of a reduction.  Id.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. 

As noted above, this case was previously before the Board in 
April 2001.  The Board determined at that time that the 
veteran was entitled to a VA examination to determine the 
current severity of his epilepsy as well as an opportunity to 
identify and submit additional evidence in support of his 
claim.  The Board has once again reviewed the veteran's 
claims folder. 

Initially, the Board notes that the veteran's claim has been 
adjudicated in accordance with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  The VCAA and the implementing regulations 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of April 2001, the veteran was 
afforded a VA examination to determine the current nature and 
extent of his service-connected idiopathic epilepsy.  The 
examination included a review of the veteran's claims folder 
and addressed the question central to the issue on appeal.  
Additionally, the RO contacted the veteran in May 2001 and 
provided him an opportunity to identify health care providers 
who had treated him for idiopathic epilepsy since 1999.  
There was no response to the RO's letter.  Thus, the Board 
finds that the RO complied with the remand order to the best 
of their ability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to only further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law to restore an 80 percent 
evaluation for his epilepsy.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, a VA examination 
to help determine the current nature of his disability.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to restore the former evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Under the Rating Schedule, grand mal epilepsy averaging at 
least one major seizure in 3 months over the last year; or 
more than 10 minor seizure per week, warrants an 80 percent 
evaluation.   Grand mal epilepsy with at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly, warrants a 
40 percent evaluation.  Diagnostic Code 8910.  

Based on a thorough review of the evidence in the claims file 
at the time of the reduction, the Board finds that the 
reduction from 80 percent to 40 percent is warranted.  First, 
the notice requirements provided at 38 U.S.C.A. § 5112(b)(6) 
and 38 C.F.R. § 3.105(e) were satisfied.  In addition, the 
medical evidence on which the evaluation was based, including 
VA outpatient treatment reports as well as the March 2002 VA 
examination report, was complete and full.  

Turning to the actual medical evidence, it is clear from the 
record that the veteran had not experienced one major seizure 
every three months since December 1, 2000 to the present.  
Rather, VA outpatient treatment reports from March 1997 to 
September 1999 show that the veteran's epilepsy is well under 
control.  

At a July 1998 VA examination he reported having a seizure 
once every two months.  He described his preseizure activity 
to include an aura manifested by overwhelming tiredness.  The 
seizures themselves were manifested by a loss of 
consciousness, and shaking all over. The diagnosis was 
epilepsy. 

VA outpatient treatment records from December 1998 note that 
the veteran last had a seizure in October 1998.  In March 
1999, he reported last having a seizure in December 1998.

At the time of the March 2002 VA examination, the veteran's 
idiopathic epilepsy continued to be well controlled through 
the use of Dilantin.  He denied any side effects.  During the 
past 12 months he had two seizures, both on one day in August 
2001.  There had been no seizures since.  

In light of the above, the Board finds that the preponderance 
of the evidence of record from December 1, 2000 to the 
present supports a reduction in the disability evaluation 
from 80 to 40 percent.  Since December 2000, the evidence 
does not show that the veteran has suffered from more than 10 
minor seizures weekly, or from at least one major seizure 
every three months.  Rather, all of the evidence of record 
clearly warrants the conclusion that sustained improvement in 
the veteran's condition has been demonstrated.  


ORDER

Restoration of an 80 percent evaluation for idiopathic 
epilepsy is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

